Order appealed from modified so as to provide: "So much of defendant’s motion as asks that the preliminary words of the statement of facts constituting each of. the alleged causes of action set forth in the complaint, other than the first, be .stricken out, is granted, with leave to the plaintiff within ten days to serve an amended complaint omitting said words and inserting in place thereof the following: ‘ repeats all the allegations contained in the first five subdivisions of the first alleged cause of action,’ or make such other amendment as plaintiff may be advised. In all other respects defendant’s motion is denied.” .As so modified the order appealed from is affirmed, without costs to either party. All concurred